1
2                                                              JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   WENDY L. JONES, a Natural Person,     Case No. 2:18-cv-07793-AB-FFM
                                           Lead Case No. 2:18-ml-02814-
12             Plaintiff,                  AB(FFMX)
13        v.                               ORDER GRANTING
                                           STIPULATION OF
14   FORD MOTOR COMPANY, a Delaware        VOLUNTARY DISMISSAL
     Corporation, and DOES 1 through 10,   UNDER FED. R. CIV. P.
15   inclusive,                            41(a)(1)(A)(ii)
16             Defendants.
17
18
19
20
21
22
23
24
25
26
27
                                         Case No. 2:18-cv-07793-AB-FFM
28
                              -1-        MDL No. 2:18-ml-02814-AB(FFMX)
      ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL UNDER
                       FED. R. CIV. P. 41(a)(1)(A)(ii)
1          On November 29, 2018, Plaintiff Wendy L. Jones and Defendant FORD
2    MOTOR COMPANY entered into a stipulation pursuant to Rule 41(a)(1)(A)(ii) of the
3    Federal Rules of Civil Procedure.
4          By the stipulation, the Parties agreed that the above-captioned action is
5    voluntarily dismissed with prejudice in its entirety.
6          Therefore, good cause having been shown and the parties having stipulated to
7    same, the Court hereby makes the following order:
8
9    IT IS ORDERED THAT:
10         1. This entire action is dismissed with prejudice, and each party shall bear their
11   own fees and costs.
12
13   Dated: November 29, 2018                      ___________________________
14                                                 Hon. Andre Birotte Jr.
15
16
17
18
19
20
21
22
23
24
25
26
27
                                          Case No. 2:18-cv-07793-AB-FFM
28
                               -2-        MDL No. 2:18-ml-02814-AB(FFMX)
       ORDER GRANTING STIPULATION OF VOLUNTARY DISMISSAL UNDER
                        FED. R. CIV. P. 41(a)(1)(A)(ii)
